--------------------------------------------------------------------------------

Exhibit 10.28


Special “Industrial Products Group” Bonus Agreement


This Special “Industrial Products Group” Bonus Agreement (this “Agreement”) is
made effective as of March 10, 2014 (the “Effective Date”), by and among Global
Industrial Services Inc. a Delaware corporation with offices at 11 Harbor Park
Drive, Pt. Washington, NY 11050 (the “Company”); Systemax Inc., a Delaware
corporation with offices at 11 Harbor Park Drive, Port Washington, New York
11050 (“Systemax”) (a signatory solely for purposes of the “SYX Obligations” as
defined below); and Robert Dooley an individual with a business address of 11
Harbor Park Drive, Port Washington, New York 11050 (the “Employee”).



1. Special Bonus. This Agreement between the Company and Employee sets forth the
special bonus payable to Employee, subject to and conditioned upon the
achievement and maintenance of certain economic and financial performance
targets determined by the Compensation Committee of the Board of Directors of
Systemax, on the terms and pursuant to the requirements set forth herein.




2. Definitions. The following terms used herein have the following definitions:



“2010 Plan” shall mean the Systemax 2010 Long Term Incentive Plan.


“Bonus Achievement Amount” has the meaning set forth on Schedule B, as
applicable.


“Bonus Target” shall mean $10,000,000.


“Cumulative Operating Income Achievement” shall mean the sum of the Operating
Income of the Industrial Products Group Business for the three (3) fiscal years
ended December 31 2014, 2015, and 2016.


“Cumulative Operating Income Target” for the Industrial Products Group shall
mean $200,000,000.


“First Installment” shall mean 50% of the Bonus Achievement Amount, payable in
respect of the First Payment Date.


“First Payment Date” shall mean the business day on which Systemax issues its
earnings press release for the fourth quarter and fiscal year ended December 31,
2016.


“Industrial Products Group Business” shall mean the businesses carried out by
the Company and/or its affiliates (i.e., the direct and indirect subsidiaries of
Global Industrial Holdings LLC, EIN: 45-4040586) throughout North America as set
forth on Schedule A.


“Operating Income” shall mean the amounts determined in a manner consistent with
the methods used in the Systemax regular reports on Form 10K and Form 10Q,
provided however, such determination shall be without regard to (i) any of the
items set forth in Section 10 (a) (iii) (A), (B), (C) and (D) of the 2010 Plan
as set forth in Annex 2 hereto, and (ii) the Total Bonus Amount and any portion
thereof or accrual therefore.
1

--------------------------------------------------------------------------------

“Operating Margin” shall mean the amounts determined in a manner consistent with
the methods used in the Systemax regular reports on Form 10K and Form 10Q,
provided however, such determination shall be without regard to (i) any of the
items set forth in Section 10 (a) (iii) (A), (B), (C) and (D) of the 2010 Plan
as set forth in Annex 2 hereto, and (ii) the Total Bonus Amount and any portion
thereof or accrual therefore.


“Payment Date” means any of the First Payment Date, Second Payment Date or Third
Payment Date.


“Second Installment” shall mean 25% of the Bonus Achievement Amount, payable in
respect of the Second Payment Date.


“Second Payment Date” shall mean the business day on which Systemax issues its
earnings press release for the fourth quarter and fiscal year ended December 31,
2017.


“SYX Obligations” shall mean the obligations of Systemax (x) to deliver the
Shares, if any, earned hereunder comprising a part of the Bonus Achievement
Amount, (y) to perform or have performed by its Compensation Committee the
calculations of Bonus Achievement Amount, Operating Income, Operating Margin,
Cumulative Operating Income Achievement, Total Bonus Amount and other
calculations required of Systemax hereunder, and (z) other elections,
determinations, acts of discretion and interpretations specifically to be made
by Systemax hereunder.


“Third Installment” shall mean 25% of the Bonus Achievement Amount, payable in
respect of Third Payment Date.


“Third Payment Date” shall mean the business day on which Systemax issues its
earnings press release for the fourth quarter and fiscal year ended December 31,
2018.


“Total Bonus Amount” shall mean the sum of the First Installment, the Second
Installment and the Third Installment.



3. General Terms of Payment




3.1 Form of Payment. The Employee shall be entitled to receive the applicable
Bonus Achievement Amount hereunder in an amount of up to the Bonus Target,
payable (x) one half (1/2) in cash ) and (y) one half (1/2) in shares of common
stock of Systemax (“Shares”) (valued as set forth below) issued under the 2010
Plan and subject to satisfaction of the performance conditions described below,
and subject to the Company Election described below.



With respect to any payment of the Bonus Achievement Amount in respect of any
Payment Date, in the event the closing price of the Shares on the NYSE on the
business day prior to any Payment Date is less than $10 per share, then Systemax
in its sole discretion shall have the right to elect (“Company Election”) to pay
any portion of the Bonus Achievement Amount otherwise payable in Shares, in cash
instead. Payments of the Bonus Achievement Amount shall not be pensionable or
taken into account for calculation of any Company matching payments under any
Company benefits program.



3.1.2 Bonus Floor and Bonus Cap. Upon achievement of the Cumulative Operating
Income Achievement levels set forth on Schedule B for the three fiscal years
ended December 31, 2014, 2015 and 2016 by the Industrial Products Group
Business, the Employee shall be entitled to receive the applicable Bonus
Achievement Amount as set forth on Schedule B, subject to the terms and
conditions hereof. Annex I hereto presents sample levels of Cumulative Operating
Income Achievement and the Bonus Achievement Amount resulting from the
application of the terms hereof. No bonus shall be payable for achievement of
80% or less of the Cumulative Operating Income Target and the Bonus Achievement
Amount shall not exceed the Bonus Target under any circumstances. The
calculations performed under this Agreement by the Compensation Committee shall
be binding, absent manifest error.

2

--------------------------------------------------------------------------------

3.1.3 Clawback; Governance Compliance. All payments hereunder shall be subject
to the Systemax “Clawback Policy” as set forth from time to time in its Annual
Proxy Statement to Shareholders, which Clawback Policy is hereby incorporated by
reference herein and which Employee hereby confirms he has read and understood.



By his agreement hereto Employee expressly covenants and agrees to comply with,
and to enforce compliance with, the Systemax Corporate Approval Policy,
Corporate Ethics Policy and other corporate governance policies and procedures
of Systemax, Global Equipment Company and/or the Company. Breach of this
covenant (ie, violation of the aforementioned policies and procedures) and/or of
the Employee’s other obligations to the Company under its published policies and
procedures will be notified in writing to Employee by the Systemax Compensation
Committee, following which employee will have an opportunity (to occur with
three (3) business days of such notice) to discuss such breach with the
Compensation Committee. Payment of all or a portion of the Bonus Achievement
Amount is subject to the determination of the Compensation Committee following
such discussion with Employee and its assessment, in the discretion of the
Compensation Committee, of his actions and/or omissions causing or contributing
to such breach, and any damages caused thereby to Systemax, the Company, Global
Equipment Company Inc. or the Industrial Products Group Business or their
respective financial results, reputation or prospects, and such determinations
shall be final and binding.



3.1.4 2010 Plan; Tax Matters. In no event shall the number of Shares issued in
any year exceed 1,500,000 Shares. It is acknowledged that the Shares issued
hereunder are being treated as and are intended to be “Performance Awards” under
the 2010 Plan and are subject to the terms and conditions of the 2010 Plan.
Employee shall be responsible for obtaining his own legal and tax advice in
respect of the compensation provided hereunder. Any payment of cash or Shares
hereunder shall be subject to applicable tax withholding. The terms applicable
to the receipt of the Shares that may be issuable hereunder are solely those set
forth herein, and any inconsistent or contrary terms provided under the 2010
Plan or any other agreement between the Employee and the other parties hereto
shall be disregarded as to the Shares issuable hereunder.




3.1.5 Operating Profit Maintenance. It is a further express condition of
receiving any Bonus Achievement Amount that the Operating Margin of the
Industrial Products Group Business in generating the Cumulative Operating Income
Achievement be at least 8%, and that the 2017 and 2018 Operating Margin of the
Industrial Products Group Business in generating the 2017 and 2018 Operating
Income Achievement for purposes of determining satisfaction of the Final
Condition (defined below) also be at least 8% for each such year.

3

--------------------------------------------------------------------------------

3.2 Bonus Achievement Amount Payment. The Bonus Achievement Amount will be paid
as follows:



3.2.1            The First Installment will be payable as follows:



(x) 50% of the First Installment shall be paid in cash on the First Payment
Date; and

(y) 50% of the First Installment shall be paid in Shares not later than the
third business day after the First Payment Date, such actual number of Shares to
be determined as the product of (i) 50% of the First Installment Amount and (ii)
a fraction numerator of which is 1 and the denominator of which is the closing
price of the shares on the New York Stock Exchange on the first business day
after the First Payment Date.




3.2.2 The Second Installment will be payable as follows subject to satisfaction
of the Final Condition Section 3.3 below:




(x) 50% of the Second Installment will be payable in cash on the Second Payment
Date; and




(y) 50% of the Second Installment shall be payable in Shares not later than the
third business day after the Second Payment Date, such number of Shares to be
determined as the product of (i) 50% of the Second Installment and (ii) a
fraction the numerator of which is 1 and the denominator of which is the closing
price of the Shares on the New York Stock Exchange on the first business day
after the Second Payment Date.




3.2.3 The Third Installment will be payable as follows subject to satisfaction
of the Final Condition in Section 3.3. below:




(x) 50% of the Third Installment will be paid in cash on the Third Payment Date;
and




(y) 50% of the Third Installment will be paid in Shares not later than the third
business day after the Third Payment Date, such number of shares to be
determined as the product of (i) 50% of the Third Installment and (ii) a
fraction the numerator of which is 1 and the denominator of which is the closing
price of the shares on the New York Stock Exchange on the first business day
after the Third Payment Date.




3.3 Additional Conditions; Final Condition. Notwithstanding the foregoing,
payment of the Second Installment in respect of the Second Payment Date and the
Third Installment in respect of the Third Payment Date is expressly subject to
and conditioned upon:




3.3.1 Employee’s continued employment in good standing with the Company and/or
the Industrial Products Group as President at such Payment Date (other than
termination of employment occurring after January 1, 2016 due to wrongful
termination as finally determined without right of appeal by a court of
competent jurisdiction, termination without cause, death or disability, and
provided further that in any such case at least the minimum Cumulative Operating
Income Achievement (i.e., $200,000,000) and the Final Condition shall have been
timely thereafter actually achieved) it being agreed by Employee that this
Agreement shall be void and of no force and effect in the event of, among other
things, the Employee’s termination without cause, wrongful termination as
aforesaid, death or disability occurring prior to January 1, 2016); and

4

--------------------------------------------------------------------------------

3.3.2 the Operating Income of the Industrial Products Group Business for fiscal
years 2017 with respect to the Second Installment and 2018 with respect to the
Third Installment each being at least equal to or greater than $90,000,000
(clauses (3.3.1) and (3.3.2) each being an aspect of the “Final Condition” to be
met for the applicable year).




3.4 Miscellaneous




3.4.1 The headings in this Agreement are inserted for convenience only and shall
not affect its construction.




3.4.2 A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.




3.5.3 Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.




3.5.4 Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.




3.5.6 The schedules and annexes to this Agreement form part of (and are
incorporated into) into this Agreement.




3.5.7 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.




3.5 Section 409A. No representations or warranties are made regarding the tax
implications of the compensation and benefits to be paid to Employee under this
Agreement, including, without limitation, under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable administrative
guidance and regulations (“Section 409A”), if any of the foregoing are
applicable to Employee. It is the intention of the parties hereto that payments
under this Agreement be interpreted to be exempt from or in compliance with
Section 409A and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from or in compliance with Section 409A. To
the extent any payments of money or other benefits due to Employee under this
Agreement could cause the application of an acceleration or additional tax under
Section 409A, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A, or otherwise
such payments or other benefits shall be restructured, to the extent possible,
in a manner determined by the Company that does not cause such acceleration or
additional tax. All references in this Agreement to the termination of Employee
employment shall mean separation from service within the meaning of Section
409A. With respect to any payments due to Employee as a result of the
termination of employment, if necessary to comply with Section 409A, and if
Employee is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A, such payments shall be made
as follows: (i) no payments shall be made for a six-month period following the
date of termination and (ii) an amount equal to the aggregate sum that would
have been otherwise payable during the initial six-months period shall be paid
in a lump sum six (6) months plus one (1) day following the date of termination.
With respect to any reimbursements under this Agreement, such reimbursement
shall be made on or before the last day of Employee’s taxable year following the
taxable year in which the expense was incurred by Employee. The amount of any
expenses eligible for reimbursement or the amount of any in-kind benefits
provided, as the case may be, under this Agreement during any calendar year
shall not affect the amount of expenses eligible for reimbursement or the amount
of any in-kind benefits provided during any other calendar year. The right to
reimbursement or to any in-kind benefit pursuant to this Agreement shall not be
subject to liquidation or exchange for any other benefit. For the avoidance of
doubt, any payment due under this Agreement within a period following the
termination of your employment or other event shall be made on a date during
such period as determined by the Company in its sole discretion. Each payment
made under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A.

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the
date set forth above.


 
GLOBAL INDUSTRIAL SERVICES INC.
 
 
 
 
 
By:
/s/ Lawrence Reinhold
 
 
Name:
Lawrence Reinhold
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
SYSTEMAX INC.
 
 
 
 
 
By:
/s/ Lawrence Reinhold
 
 
Name:
Lawrence Reinhold
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
EMPLOYEE
 
By:
/s/ Robert Dooley
 
 
Robert Dooley


 
6

--------------------------------------------------------------------------------